Citation Nr: 0533486	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  98-03 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for a back disorder.  

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for nerve damage to the legs, hips, and back resulting 
from surgery performed by VA in May 1991.

3.  Entitlement to an initial rating in excess of 30 percent 
for atrophy of the left kidney with hypertension.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
August 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1995 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  At that time, it was determined that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for a back 
disorder as secondary to shell fragment wounds.  Entitlement 
to service connection for nerve damage to the left leg, hips, 
and back pursuant to the provisions of 38 U.S.C.A. § 1151 was 
denied.  Service connection was established, however, for 
atrophy of the left kidney with hypertension pursuant to 
38 U.S.C.A. § 1151 and a 30 percent rating was assigned.  The 
veteran appealed.  Subsequently, the veteran and others 
testified at several personal hearings, the transcripts of 
which are included in the claims file.  The Tiger Team 
located in Cleveland, Ohio, denied the veteran's claims in 
February 2005.  The veteran testified at a personal hearing 
before the undersigned Veterans Law Judge in October 2005.  A 
transcript of that hearing is also of record.  Thereafter, 
the veteran's claims file was returned to his local RO in 
Atlanta, Georgia.  The appeal continues.  

The Board notes that the veteran raised numerous issues at 
the time of a March 2003 personal hearing.  Those issues were 
referred to the RO at the time of the Board's August 2003 
remand decision.  At the October 2005 hearing, the issue of 
whether there was clear and unmistakable error in the October 
1969 rating decision was raised.  The veteran's 
representative argued that while service connection for a 
shell fragment wound scar of the back was granted and a 
rating assigned, the RO did not rate the muscle group 
affected by the shell fragment.  This issue is referred to 
the RO for such further action as is deemed appropriate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Initially, it is noted that there have been significant 
changes in the law and regulations applicable to the 
veteran's claim during the period of time this appeal has 
been pending.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  The Act is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  The new law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim, and which portion of any 
such information or evidence is to be provided by the 
claimant and which portion, if any, the VA will attempt to 
obtain on behalf of the claimant. 38 U.S.C.A. §§ 5102 and 
5103.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  See Charles (John) v. Principi, 16 Vet. App. 370 
(2002).  Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

In this case, it does not appear that VA has specifically 
provided the veteran with notice of the allocation of burdens 
of obtaining evidence, and otherwise complied with the VCAA's 
duty to inform provisions.  While the supplemental statement 
of the case (SSOC) dated in February 2005 contains the laws 
and regulations regarding VCAA, it is not believed that this 
is adequate notification to the veteran.  

Thus, it is concluded that additional notice to the veteran 
would be beneficial.  In this regard, the Board notes that 
the VA did not provide a letter to the claimant discussing 
which portion of any necessary information or evidence is to 
be provided by the claimant and which portion, if any, the VA 
will attempt to obtain on behalf of the claimant.  A 
regulatory provision that permitted the Board to provide such 
notice, 38 C.F.R. § 19.9(a)(2)(ii) (2002), was recently 
invalidated by the U.S. Court of Appeals for the Federal 
Circuit (Court of Appeals). Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Additionally, it is noted that at the time of the most recent 
hearing the veteran reported that pertinent VA records had 
not been obtained.  He testified that VA treatment records 
that were requested in the August 2003 remand had not been 
obtained and associated with the file.  These treatment 
records included records from the VA facilities in 
Greenville, South Carolina, and Dublin, Georgia.  The veteran 
has asserted that the records reflect treatment for his back 
disorder.  An attempt to obtain these records will be 
requested in the remand below.  Additionally, the veteran and 
his representative asserted that separate ratings should be 
established for the veteran's service-connected atrophy of 
the left kidney and hypertension conditions.  This contention 
will also be addressed below.  



Additionally, while numerous VA examinations were conducted 
in 2004 pursuant to the Board's remand request in 2003, it is 
the Board's conclusion that an additional evaluation(s) 
should be made in regards to the veteran's service-connected 
atrophy of the left kidney with hypertension.  At the recent 
hearing, the veteran testified as to increased manifestations 
to include voiding every half hour throughout the day and 
night and elevated blood pressured readings that were not 
controlled by medication.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The AMC must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the AMC 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
veteran should include a statement as to 
the information and evidence necessary to 
substantiate the claim and should 
indicate which portion of any such 
information or evidence is to be provided 
by the claimant and which portion, if 
any, the VA will attempt to obtain on 
behalf of the claimant.  The AMC must 
also review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
and any other applicable legal precedent.

2.  The AMC should attempt to obtain all 
available evidence of which it becomes 
aware as a result of the veteran's 
response to the additional notice.  The 
AMC must inform the veteran as to any 
evidence which cannot be obtained.  
Specific attempts should be made to 
obtain medical records from VA medical 
facilities in Dublin, Georgia, from 1995 
to the present and medical records from 
the VA facilities in Atlanta, Georgia, 
and Granville, South Carolina dated in 
the 1970s and 1980s.  

3.  The veteran should be provided a VA 
examination(s) in order to determine the 
nature and extent of his service-
connected atrophy of the left kidney with 
hypertension.  The examiner(s) should 
state whether the veteran has constant 
albumin or recurring with hyaline and 
granular casts or red blood cells; or, 
hypertension at least 40 percent 
disabling pursuant to DC 7101 (diastolic 
pressure predominantly 120 or more).  See 
38 C.F.R. § 4.115b, DC 7500 (renal 
dysfunction).  

4.  The AMC should review any additional 
evidence which is added to the claims 
file and determine whether the benefits 
sought on appeal may be granted.  The RO 
is requested to address each of the 
decisions as listed on the title page of 
this decision, and to address whether a 
separate rating is warranted for service-
connected left atrophy and hypertension 
with consideration of 38 C.F.R. § 4.14 
(avoidance of pyramiding).  If any of the 
benefits sought on appeal remain denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

